Citation Nr: 1432710	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-23 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than September 1, 2011, for the reinstatement of VA nonservice-connected pension benefits that were terminated effective January 1, 2002, due to status as a fugitive felon.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.
 
This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO). 

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's virtual claims file.

During the April 2013 hearing, the issue on appeal was characterized as entitlement to an effective date earlier than December 10, 2001, for the grant of nonservice-connected benefits.  Upon further review, the Board finds that the Veteran's statements of record and testimony during the hearing reflect that he is not seeking an effective date earlier than December 10, 2001, for the grant of pension benefits, but rather an effective date earlier than September 1, 2011, for the reinstatement of nonservice-connected pension benefits.  The Veteran has offered no argument or provided evidence as to why an effective date earlier than December 10, 2001, is warranted for the initial grant, but rather testified and submitted argument as to why his nonservice-connected pension benefits should have been reinstated upon his release from prison.  Indeed, in closing the hearing, the Veteran's representative indicated the benefit sought was "pension to be granted in a retroactive manner to the date that he was set free from imprisonment."  As such, the Board has characterized the issue on appeal as reflected on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran was released from prison sometime in July 2007 or August 2007.

2.  VA was notified in September 2007, within one year of his release from prison, that the Veteran was no longer incarcerated.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 2011, for the reinstatement of pension benefits following the Veteran's release from prison are met.  38 U.S.C.A. §§ 5313, 5313B (West 2002 & Supp. 2013); 38 C.F.R. § 3.666 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than September 1, 2011, for the reinstatement of his previously granted nonservice-connected pension benefits.  Following a review of the record, the Board agrees.

Historically, in a June 2002 rating decision, the RO granted the Veteran nonservice-connected pension benefits based on permanent and total disability effective December 10, 2001, the date of receipt of his claim.  Thereafter, those benefits were terminated, effective January 1, 2002, based on the Veteran's fugitive felon status resulting from an outstanding warrant issued by Broward County Sherriff's Office in Fort, Lauderdale, Florida on June 5, 2000.  38 C.F.R. § 3.666(e).  Payments were then discontinued due to incarceration after the Veteran was taken into custody and extradited to Florida.  Then, following receipt of a claim for pension benefits received by VA on September 30, 2011, nonservice-connected pension benefits were reinstated effective September 1, 2011.

As is relevant to this case, pension will be resumed as of the day of release if notice (which constitutes an informal claim) is received within 1 year following release; otherwise resumption will be effective the date of receipt of such notice.  38 C.F.R. § 3.666(c).  Notably, there is no requirement that the Veteran reapply for pension.  Id.; see also Latham v. Brown, 4 Vet.App. 265, 269 (1993) (noting that the law "allow[s] for the resumption of the payment of pension to the veteran upon release from incarceration").  Indeed, it appears from the language of the regulation that the intended purpose of 38 C.F.R. § 3.666(c) is to avoid requiring a Veteran to file a formal claim for reinstatement of pension benefits after incarceration where entitlement to those benefits has already been established.  

Here, the Veteran reports that he was released from prison on August 17, 2007, and the RO has indicated that the Veteran was released on July 25, 2007.  Notwithstanding the discrepancy in the specific date of release, there is no dispute that the Veteran was released from incarceration in 2007.  There is also evidence of record that the Veteran was hospitalized for psychiatric problems at a VA Medical Center on August 31, 2007, for a period of three days and then regularly discharged.  The report of that hospitalization appears to have been received by the RO and associated with the Veteran's claims file on September 17, 2007.  Based on the foregoing, the Board finds that VA received an informal claim and was on notice that the Veteran was no longer incarcerated at least as early as September 17, 2007, within one year of his release date.  Therefore, he is entitled to resumption of nonservice-connected pension benefits the date of release from prison, and his appeal is granted.


ORDER

An effective date earlier than September 1, 2011, for the reinstatement of nonservice-connected pension benefits is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


